Citation Nr: 0511300	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  02-21 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for a blood disorder.

3.  Entitlement to service connection for dizziness.

4.  Entitlement to an increased (compensable) rating for 
tinea pedis and corporis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.


FINDINGS OF FACT

1.  In a January 1978 decision, the RO denied service 
connection for arthritis.  A notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's January 1978 decision 
relates to unestablished facts necessary to substantiate the 
claim for service connection for arthritis.

3.  In-service arthritis was acute and resolved.  

4.  The veteran's current arthritis of his cervical spine, 
shoulders, right knee, and hands was not manifest in service 
or within 1 year of separation and is unrelated to service.  

5.  In-service infection resolved and there is no current 
blood disability shown.

6.  An in-service disease causing dizziness has not been 
identified, nor has post-service dizziness.

7.  Tinea pedis and corporis does not involve an exposed 
surface or extensive area.  

8.  Tinea pedis and corporis does not affect at least 5 
percent of the entire body, or at least 5 percent of exposed 
areas.  Intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs has not been required during 
the last 12 month period.


CONCLUSIONS OF LAW

1.  The RO's January 1978 rating decision denying service 
connection for arthritis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the 
RO's January 1978 rating decision denying service connection 
for arthritis; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).

3.  Arthritis of the shoulders, cervical spine, right knee, 
and hands was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  

4.  A chronic blood disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2004).

5.  A disorder causing dizziness was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2004).

6.  The criteria for an increased (compensable) rating for 
tinea pedis and corporis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.118, 
Diagnostic Code 7806 (2002, 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
letters from the RO to the veteran in March and July 2002.  
In this case, the claimant was informed of the duties to 
notify and assist, and to obtain records and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession.  He was 
advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veterans Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  The March 2002 VCAA 
letter preceded the June 2002 decision and the July 2002 VCAA 
letter to the veteran was followed by a November 2002 
statement of the case.  

Thus, in sum, the claimant was informed of the duties to 
notify and assist, and to obtain records, examinations, and 
opinions.  The claimant was specifically advised of the type 
of evidence that would establish the claim.  The claimant has 
been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record.  Service medical records, VA medical 
records, VA examination reports, private medical records, and 
lay statements have been obtained.  The records satisfy 
38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided and pertinent evidence was 
submitted.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by VA or by the claimant, and there is no other specific 
evidence to advise him/her to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Arthritis

The veteran has appealed the denial of service connection for 
arthritis.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In a January 1978 decision, the RO denied service connection 
for arthritis.  At the time, infectious arthritis was shown 
in service, as was its in-service resolution.  Left shoulder 
arthritis was shown in 1977.  The basis of the denial was 
that arthritis was not shown to exist at the time of the 
veteran's last physical examination.  A notice of 
disagreement was not received within the subsequent one-year 
period.  Accordingly, that decision is final.  
38 U.S.C.A. § 7105. 

Additional evidence has been added to the record since the 
previous denial.  

That evidence includes an October 1981 private medical record 
showing right knee fibrocartilage degeneration, and 2002 and 
2003 VA medical evidence showing the veteran has degenerative 
spondylosis of C3-4 and C4-5 and arthritis of the back, right 
shoulder, and hands.  It also includes a February 2004 
medical record from Dr. Stromberg which indicates that the 
veteran's significant degenerative disease in his cervical 
spine likely started when he had a motor vehicle accident in 
1968.  Evidence submitted is new and material evidence, as it 
is not cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2004).

Accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002).

When a claim is reopened, it must be considered on its 
merits, with a weighing of the evidence, both positive and 
negative.  

The evidence shows that the veteran had swelling of the right 
ankle in January 1972.  The assessment was rule-out septic 
arthritis.  The arthritis was felt at the time to be either 
streptococcal arthritis or another type of infectious 
arthritis.  The past history was of an upper respiratory 
infection with a sore throat and cough 2 weeks prior to 
admission.  He also developed pain and swelling of the left 
wrist and left ankle.  The right ankle was observed to be 
hot, red, and tender, with a questionable fluid wave.  
Penicillin was given for 7 days, and within several days of 
beginning therapy, there was a rapid resolution of all joint 
symptomatology.  At the time of discharge, the veteran was 
completely asymptomatic.  The medical staff felt that the 
differential diagnosis was between streptococcal or another 
form of infectious arthritis.

The March 1972 service separation examination report notes 
that he had had streptococcal or another form of infectious 
arthritis in January 1972, and that there was "arthritis, 
right ankle + transient in wrist."  

The veteran claimed service connection for arthritis in May 
1977.  In May 1977, Dr. Cifrese reported a diagnosis of no 
history of arthritis.  

On VA examination in December 1977, the veteran reported 
swollen, hot, and tender wrists and right ankle in service.  
He stated that he had never had a recurrence of any similar 
symptoms and had not sought or required any medical treatment 
for joint problems since that time.  He indicated that he had 
been completely free of joint symptoms since the episode in 
service, except for occasionally some aching in his left 
shoulder.  Examination revealed slight bony swelling of the 
left acromioclavicular joint.  Otherwise, there were normal 
joint findings throughout.  The diagnosis was degenerative 
arthritis of the left acromioclavicular joint.  It was noted 
that there had been a single episode of polyarthritis in 
1972.

In October 1981, the veteran told Dr. Biddulph that 1 1/2 to 
2 years ago, he had noted the onset of knee pain after 
jogging, and that it never went away completely.  Examination 
revealed chondromalacia.  The impression was right knee 
synovitis.  Arthroscopy in October 1981 revealed 
fibrocartilage with focal degeneration.  

In August 1999, Dr. Marano was consulted for neck pain.  He 
indicated that the veteran reported that his trouble probably 
began back in 1968.  He was involved in a vehicular accident 
and was ejected from the car.  It was unclear whether 
anything was broken.  The impressions were multilevel 
degenerative disc and joint disease of the cervical spine; 
longstanding history of left neck pain without radicular 
component; and motor vehicle accident with neck injury 
approximately 30 years ago.  

In June 2002, the veteran reported a history of a car 
accident while on leave in November 1968.  The veteran 
indicated at that time that he wanted service connection for 
injured discs in his neck resulting from the car accident.  
He also stated that he was hospitalized in Idaho Falls and 
that those records are not available.  

In July 2002, VA assessed arthritis of the shoulders, back, 
and hands. 

On VA examination in February 2003, the examiner noted that 
the veteran reported being hospitalized for 10 days at Camp 
Pendleton for streptococcus infection in the blood, and being 
treated with antibiotics.  The examiner stated that any 
residuals from that would be doubted.  The examiner reviewed 
the veteran's claims folder.  He noted the arthritis in the 
veteran's shoulders and cervical spine was osteodegenerative, 
and that it could be somewhat of a residual of his automobile 
accident.  However, it was noted that he had had a lot of 
free time from the date of the accident until he started 
having symptoms and that he went through the entire military 
service without a problem.  The examiner opined that the 
veteran had had streptococcal arthritis in service which was 
cleared up by antibiotics and that it was cured in service.  
He opined that the residuals which the veteran had now in his 
shoulders and neck were not related to that occurrence.  He 
had arthritis and degenerative disc problems in the cervical 
spine.  

In November 2003, M.P. reported that the veteran had been 
injured in a car accident in November 1968.

In January 2004, Dr. Stromberg indicated a diagnosis of 
degenerative disc disease and indicated that there was a 
motor vehicle accident in November 1968.  Reportedly, the car 
slid on ice, left the road, and hit a cement abutment.  The 
veteran was thrown from the car and there was a cervical 
fracture.  Treatment by Dr. Stromberg had been rendered in 
October and November 2002.  In February 2004, Dr. Stromberg 
stated that the veteran has significant degenerative disease 
in his spine which likely started when he had a motor vehicle 
accident in 1968.  

In March 2004, S.N. indicated that the veteran was in a quite 
serious car accident in 1968 or 1969.

The veteran does not assert that claimed disability was 
incurred in combat.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

a.  Spine

Spine disability has been related to a car accident which 
reportedly occurred in service.  However, there is no 
credible evidence of a spine injury in service.  The remote 
reports of an in-service spine injury are less probative of 
whether there was an in-service spine injury than the records 
in service and for many years after service.  When he was 
treated for infectious arthritis in January 1972, no past 
history of a car accident and neck injury was reported.  
Instead, a sore throat and cough was.  When he claimed 
service connection for arthritis in May 1977, and was 
examined in December 1977, no car accident was reported.  
Since an in-service spine injury is not shown, none of the 
opinions which indicate that the veteran has spine arthritis 
from an in-service spine injury or car accident are 
probative.

Additionally, there were no positive spine findings specified 
when the veteran was treated for arthritis in service in 
January 1972, and a spine abnormality was not identified on 
service separation examination in March 1972.  Additionally, 
on VA examination in December 1977, the veteran reported that 
he had been free of joint symptoms since service, his joints 
revealed normal findings, and no spine disability was found.  
The question of whether the veteran's current spine arthritis 
is related to in-service infectious arthritis has been 
considered.  The examination report from the VA examiner who 
examined him in February 2003 is probative evidence 
indicating that spine arthritis is not related to service.  
That examiner reviewed the records and felt that the veteran 
had had a streptococcal arthritis which was cleared by 
antibiotics and cured at the time.  Accordingly, service 
connection for spine disability is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

b.  Shoulders

Shoulder arthritis was not identified in service and clinical 
evaluation of the veteran's upper extremities was normal on 
service separation examination in March 1972.  While the 
veteran had arthritis in service, service medical records 
indicate that it was of the wrists and ankles.  The service 
medical records and the VA examiner in February 2003 indicate 
that it was acute and resolved.  Furthermore, the veteran's 
upper extremities were normal on service separation 
examination.  Left shoulder arthritis was not reported until 
December 1977.  Right shoulder arthritis was not reported 
until 2002.  The VA examiner in February 2003 reviewed the 
veteran's claims folder and indicated that the veteran's 
current arthritis in his shoulders is not related to his 
in-service streptococcal arthritis which was cleared up by 
antibiotics and cured in service.  None of the evidence which 
relates current shoulder arthritis to an in-service car 
accident is probative, as no credible evidence indicates that 
a car accident causing a shoulder injury occurred in service.  
Accordingly, service connection for shoulder disability is 
not warranted.

c.  Right knee

Right knee arthritis was not shown in service or until 
October 1981, and no evidence relates it to service.  The 
January 1972 service report indicates that the veteran's 
arthritis resolved with antibiotics.  His lower extremities 
were normal on service separation examination in March 1972.  
The March 2003 VA examiner indicated that his in-service 
arthritis was streptococcal arthritis which was cleared by 
antibiotics and cured at the time.  Accordingly, service 
connection for right knee arthritis is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

d.  Hands

Arthritis of the hands was not shown in service or until 
2002.  No evidence relates it to service.  The veteran had 
infectious arthritis of the left wrist in service, but his 
upper extremities were normal on service separation 
examination in March 1972 and the January 1972 service report 
and the March 2003 VA examiner indicate that his in-service 
arthritis resolved.  Additionally, in December 1977, the 
veteran reported in-service wrist symptoms but that since 
service, he had never had a recurrence of similar symptoms.  
Furthermore, the VA examiner in February 2003 indicated that 
the veteran's in-service arthritis was streptococcal 
arthritis which was cleared by antibiotics and cured at the 
time.  Accordingly, service connection for arthritis of the 
hands is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Blood disorder

The veteran has appealed the denial of service connection for 
a blood disorder.  He does not assert that claimed disability 
was incurred in combat.  Thus, 38 U.S.C.A. § 1154(b) is not 
for application.  Service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

Service medical records show that in January 1972, the 
veteran was diagnosed with infectious arthritis.  During the 
work-up, laboratory studies were performed including WBC, 
sedimentation rate, ASO, ANA antibodies, and amino 
electrophoresis.  Ultimately, it was concluded that the 
veteran had probably had a streptococcal or another type of 
infectious arthritis and that it resolved.  No blood 
disorders were diagnosed on service separation examination in 
March 1972 and there is no competent evidence of record of a 
current blood disorder, or of a relationship between it and 
service.  The January 1972 service medical record indicates 
that the infection resolved with penicillin, and the VA 
examiner in February 2003 indicated that any residuals from 
streptococcus infection in service would be doubted and that 
the antibiotics probably took care of the situation.  
Accordingly, service connection for a blood disorder is not 
warranted.  

Dizziness

The veteran has appealed the denial of service connection for 
dizziness.  He does not assert that claimed disability was 
incurred in combat.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.  Service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may be established for any disease diagnosed after discharge 
when all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

Dizziness is not reported in service medical records and the 
veteran's neurological system was normal on service 
separation examination in March 1972 and was grossly intact 
on private evaluation in October 1981.  The veteran denied 
dizziness on VA evaluations in July 2002 and March 2003.  The 
veteran has not reported that he has dizziness, although he 
would be competent to do so.  He has indicated, in March and 
June 2002 respectively, that he wants service connection for 
it and disagrees with the denial of service connection for 
it.  In order for service connection to be granted, there 
must be an in-service disease or injury, a current 
disability, and a relationship between the two.  None of 
these have been identified.  There must be evidence of 
current disability present in order to establish service 
connection.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328 (1997).  Accordingly, service connection for dizziness 
is not warranted.  



Tinea pedis and corporis

Service connection is in effect for tinea pedis and corporis, 
evaluated as noncompensable.  The veteran has appealed the 
determination that continued a noncompensable evaluation.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Skin color and temperature were normal on evaluation by Dr. 
Marano in August 1999.

On VA examination in April 2002, the veteran had tinea 
corporis involving his right lower leg.  There were 2 tinea 
corporis lesions over the medial lower third of the right 
lower leg.  Each lesion measured 3 centimeters in diameter.  
The veteran denied skin rashes or lesions on VA evaluation in 
July 2002, and no obvious ones were noted on examination.

On VA examination in February 2003, the veteran indicated 
that his tinea occurred between his toes and on the soles of 
his feet, and on the medial side over his groin area, about 
every 3 to 4 months.  He stated that every time he goes for a 
physical, it is gone, but nevertheless, he has a reoccurence 
of it and is treated.  On physical examination, his feet were 
clear.  There was no evidence of any rashes or lesions or 
excoriations or of any skin rash on his feet.  High in the 
groin area, deep in, he had just a little tinea corporis rash 
present.

The veteran filed his claim for an increased rating for his 
skin condition in July 2002, before the effective date of 
changes which were made to 38 C.F.R. § 4.118, which is the 
schedule of ratings for the skin.  Therefore, his claim must 
be considered both under the old and the new rating criteria, 
but the effective date for a higher rating under the new 
rating criteria can not be earlier than the effective date of 
the new criteria.  

He is rated under Diagnostic Code 7806.  Old Diagnostic Code 
7806 provides for a noncompensable rating for eczema with 
slight, if any exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  It provides for a 10 
percent rating for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
Tinea pedis and corporis was absent on VA evaluation in July 
2002.  On VA examinations in April 2002 and February 2003, it 
was in a small area and not on an exposed surface.  
Furthermore, the veteran has not alleged that it involves an 
exposed surface or extensive area.  Therefore, the Board 
concludes that the veteran's tinea pedis and tinea corporis 
does not involve an exposed surface or extensive area.

Under the new rating schedule, per 38 C.F.R. § 4.118, 
Diagnostic Code 7820, infections of the skin not listed 
elsewhere (including fungal diseases) are rated as dermatitis 
under Diagnostic Code 7806.  New Diagnostic Code 7806 
provides for a noncompensable rating for dermatitis or eczema 
when less than 5 percent of the entire body or less than 5 
percent of exposed areas is affected, and; where no more than 
topical therapy is required during the past 12-month period.  
It provides for a 10 percent rating when at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas are 
affected, or; if intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
12-month period.  The April 2002 VA examination report shows 
two areas of 3 centimeters each in diameter, on the thigh.  
The February 2003 VA examination report shows only one area, 
high in the groin, where a little rash was present.  Because 
of this, and because no other evidence shows that 5 percent 
or more of the entire body or 5 percent or more of exposed 
areas is affected, the Board concludes that the area 
requirements for a compensable rating are not met.  The Board 
further concludes that intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs has not been 
required during the past 12-month period, because the veteran 
reported treating them with Lamisil and Sporanox tablets on 
VA examination in February 2003.

The Board has reviewed the rating schedule and finds that no 
other Diagnostic Code is appropriate.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc).

In light of the above, an increased (compensable) rating for 
tinea pedis is not warranted.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for a blood disorder is 
denied.

Entitlement to service connection for dizziness is denied.

Entitlement to an increased (compensable) rating for tinea 
pedis and corporis is denied.





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


